 498DECISIONSOF NATIONALLABOR RELATIONS BOARDS.H. Lynch and Company, Inc. and InternationalUnion of United Brewery, Flour,Cereal, SoftDrinkandDistilleryWorkers of America,AFL-CIO. Case 16-CA-2825September20, 1967DECISION AND ORDERBY MEMBERS BROWN,JENKINS,AND ZAGORIAOn May 9, 1967, Trial Examiner Sydney S.Asher, Jr., issued his Decision in the above-entitledproceeding, finding that the Respondent had not en-gaged in any unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Decision togetherwith a supporting brief, and the Respondent filed areply brief in opposition to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as modifiedherein.We agree with the Trial Examiner that the com-plaintherein should be dismissed. The recordclearly shows that the General Counsel failed toestablish by a preponderance of evidence that theRespondent, by disciplining employee Thompson,discriminated against him within the meaning ofSection 8(a)(1) and (3) of the Act. Accordingly, weshall dismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSYDNEY S.ASHER,JR.,Trial Examiner:On October19, 1966,International Union of United Brewery,Flour,Cereal, Soft Drink and Distillery Workers of America,AFL-CIO,herein called the Union,filed charges againstS.H. Lynch and Company,Inc.,Dallas, Texas, herein167 NLRB No. 67called the Respondent Amended charges were filed onNovember 4, 1966. On November 30, 1966, the GeneralCounsel of the National Labor Relations Board issued acomplaint alleging that on or about October 10, 1966, theRespondent suspended Harold Thompson, an employee,because he joined or assisted the Union or engaged inother concerted activities. It is alleged that this conductviolated Section 8(a)(1) and (3) of the National LaborRelations Act, as amended (29 U.S.C. Sec. 151,et seq.),herein called the Act. Thereafter the Respondent filed ananswer admitting that it had suspended Thompson on orabout October 10, 1966, but denying that it had done sofor the reasons set forth in the complaint.Upon due notice, a hearing was held before me onJanuary 24, 1967, at Dallas, Texas. All parties wererepresented and participated fully in the hearing. Afterthe close of the hearing, the General Counsel and theRespondent filed briefs. These have been duly con-sidered.Upon the entire record in this case, and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACTThe complaint alleges, the answer admits, the Boardhas found,' and it is now found, that the Respondent is,and at all material times has been, an employer engagedin commerce as defined in the Act, and its operationsmeet the Board's jurisdictional standards;2 and that theUnion is, and at all material times has been, a labor or-ganization within the meaning of the Act.A. The SettingHarold W. Thompson begain working for the Respond-ent in late 1961 or early 1962, as a helper. Approximate-ly 8 or 9 months later he was given his own route. Sincethen, he has been employed as a route salesman.Thompson joined the Union in November 1965, andhas attended approximately five or six meetings. InMarch 1966 the Union struck the Respondent andpicketed its place of business for about 7 days. Thompsonwas 1 of 33 employees who joined the strike. He per-formed picket duty at the front gate for 2 hours daily, car-rying a sign. For about 2 or 3 days after the strikersreturned to work, Thompson wore a union button at theplant, presumably (although the record is not clear on thispoint) openly and in full view.Itwas part of Thompson's duties as a route salesmanto make weekly deliveries of beer to listed customers. Ifcustomers desired to make additional purchases on anyday other than their regular day, they called thewarehouse and requested a supplemental delivery.Among the customers assigned to Thompson were theLong Horn Ballroom and Guthrie's Club, which werelocated "right next" to one another. The regular deliveryday for Long Horn was on Mondays, and for Guthne's onThursdays.'S H Lynchand Company, Inc,160 NLRB 1132The Respondent is, and at all materialtimes hasbeen, a Texas cor-poration with its principal office and warehouse in Dallas, Texas, whereit is engaged in the sale and distribution of beer to retailers During theyear prior to November 30, 1966,the Respondentpurchased productsvalued at more than $100,000, of which more than $50,000 worth wasshipped to the Respondent's Dallas warehouse from points outside theState of Texas S. H. LYNCH CO., INC.499B.The Events of October 6On Thursday, October 6Thompson reported forwork at 7a.m. as usual,and left the warehouse to makedeliverieson hisroute, accompanied by two helpers. Hereturned tothe warehouse for a reload about 11.30 a.m.About noon Francis Kindlinger, a secretary employed bythe Respondent, told Thompson that Long Horn wanteda supplementalbeerdeliveryaround 3 o'clock.4Thompson responded either: "Well, I amgoingto have toteach them better than that," or something to the effectthat he "would have to talk to [Long Horn's manager]about that because it wasn't his regular day."5About I or 1:30 p.m. Thompson proceeded to the LongHorn Ballroom.Upon discovering that Phillip Reed,LongHorn'smanager,was not there, ThompsontelephonedtoReed and asked if he could make thedeliveryon the next day (Friday); Reedassented.Thompson next went to Guthrie's but found "no onethere at the time," and went about his other calls" withoutdelivering to Guthrie's. About 1:30 or 2 p.m. Thomp-son returned to the warehouse,7 checked his truck in, andwent home.About 3:30 or 4 p.m. Edward Louis McAnally, thentheRespondent'scashier,informedCharlesC.Crumpley, the Respondent's general manager, thatThompson had not made the delivery to Long Horn.Crumpley replied that he would look into the matter 8then examinedThompson's clipboard, to which was at-tached the slip describing Long Horn's call-in. About thistime,4:35 p.m., the managerof Guthrie's had called inasking for a delivery, and a note to this effect had alsobeen attached to Thompson's clipboard: Crumpley sawthis too.9 About 4:30 or 5 p.m. Crumpley asked BeverlyWindlow, the Respondent's receptionist, whether thedelivery to Long Horn had been made. She replied thatshe did not know, and that Kindlinger had relayed LongHorn's call to Thompson. Upon inquiry by Crumpley,Kindlingerconfirmed that she had conveyed Long Horn'smessage toThompson. She added that Thompson hadstated that he would have to teach them better thanthat.At Crumpley's direction, Windlow telephoned toReed,found that Long Horn had not received itsdelivery that day, and reported this to Crumpley.10Crumpley then directedMattDavis, another routesalesman employed by the Respondent, to make thedeliveries to Long Horn and Guthrie's. This was done,necessitating a delay in the quitting time of both Davisand McAnally.11C. Thompson's SuspensionOn Friday, October 7, Thompson came to work asusual about 7 a.m. and was summoned by Crumpley.Upon inquiry from Crumpley, Thompson admitted thathe had, the previous day, been notified of Long Horn'scall-in.When Crumpley asked why Thompson had notmade the delivery, Thompson explained that he hadcalledLong Horn's manager, who agreed that thedelivery could be postponed until the next day. Crumpleyresponded that it was not the Respondent's policy to callcustomers and request them to "pass up business for thatday" because the customer wanted the delivery or hewould not have called in for it. Crumpley then asked whyGuthrie's had not received its regular Thursday delivery.Thompson answered that one of his helpers wanted to getoff early. Crumpley remarked that the Respondent was"in the service business" and retailers depended upon theRespondent to obtain merchandise so they could operatetheir businesses. He added that the Respondent was "go-ing to take some disciplinary action" and that he wouldtalk to Thompson later. The interview ended, andThompson performed his normal functions for thebalance of that day.12About 10 a.m. that day, Crumpley had a conversationwith McAnally about Thompson's failure to deliver beerto Long Horn the previous day. McAnally reported thatThompson had remarked that "he didn't make it and wasnot going to make it." 13 Either that afternoon or the nextday (Saturday,October 8),Crumpley discussed thematter with his attorney.When Thompson came to work at 7 a.m. on Monday,October 10, he was again called to Crumpley's office,where the following conversation took place:CRUMPLEY: In view of the facts which yougave me on Friday of the calls that you missed andyour attitude towards making the stops, we have nochoice but to suspend you for a two-week period.3All dates hereafter refer to the year 1966, unless otherwise noted4At approximately 11 35 a.m Beverly Windlow,the Respondent'sreceptionist,had received a telephone call from Long Horn's managerordering 15 cases of beer to be delivered around 3 p m She noted theinformation on a slip,which was placed on a clipboard for Thompson'sattentionThis slip was still on the clipboard when, a short while after thecall came in,Kindlinger relieved Windlow for lunch3The conversation took place over an intraoffice telephone while bothparticipants were inside the warehouse The findings regarding the sub-stance of the conversation are based on a synthesis of the testimony ofboth participantsOn direct examination,Thompson testifiedQ (By Mr Dodson) Now, why didn't you wait for the beer manat Guthnes on this particular Thursday,October 67A Well, the fact that he had had delivery that Tuesday and I hada helper that wanted off to see the World Series'When Thompson returned Edward Louis McAnally, the Respond-ent's cashier at that time,was in the warehouse According to McAnally,he asked Thompson if he had deliveredto LongHorn andThompsonsaid no, when he inquiredwhy, Thompson replied that he "was going toteach them once and for all that they can be made on their day and theirday only " Thompson admitted talking to McAnally that afternoon but de-nied that there was any mention ofLong Horn Asthis was a conversationbetween two rank-and-file employees, not overheardby anymanagementrepresentative, I deem it unnecessaryto resolve the credibilityconflict8McAnally testified that he had ascertained this fact by looking atThompson's clipboard. The findings regarding this conversation are basedon Crumpley's testimony, corroborated by that of McAnally8Crumpley likewise saw a call-in slip from the Veterans of ForeignWars, also on Thompson's route, but this apparently did not affect theevents described herein10According to Reed's testimony, he told Windlow "that the boy[Thompson] was coming the next day " According to Windlow, Reedsaid "he possibly could wait until tomorrow " It is not clear whether eitherremark was repeated by Windlow to Crumpley" The cashiermust remain until all deliveries have been made and alltrucks have been checked in The finding that on October 6 McAnallywas held up is based on McAnally's undeniedtestimony on cross-ex-amination12The findings regarding this conversation are based on Crumpley'stestimony, corroborated in part by that of Thompson Thompson furthertestified that Crumpley told him that the manager of the Long Horn hadcalled back that afternoon and wanted to know why he hadn't received hisdelivery I credit Crumpley's version as more accurate than that ofThompson, particularly as Thompson, in testifying, may well have inad-vertently confused Long Horn with Guthne's13The finding regarding this statementbyMcAnallyisbased onCrumpley'sundenied testimonyMcAnallytestified that a somewhatsimilar statement was part of his conversation with Crumpley on October6, the previous day310-541 0 - 70 - 33 500DECISIONSOF NATIONALLABOR RELATIONS BOARDTHOMPSON: You mean you are laying me offwithout pay?CRUMPLEY: That is correct.THOMPSON: That is a pretty stiff penalty,looks like, for the first time.CRUMPLEY: That is the only way it can be han-dled.THOMPSON: When do I start?CRUMPLEY: You will start today and you willcome back two weeks from today.THOMPSON: Thank you.14Thompson then left the warehouse.On Tuesday, October 11, Thompson returned to thewarehouse accompanied by Bill Parker and Larry Prior(not otherwise identified on the record) and sought andobtained a conference with S.H. Lynch, president of theRespondent. Thompson said to Lynch: "I was told tocome down here and show you this and talk to you aboutthis suspension." He handed Lynch a note which he hadobtained the previous day. It was signed by Reed, andread:On Thursday the 6th of October I phoned the Schlitzbrewing company for a delivery. I later received acall from Harold Thompson asking if it was all rightto make the delivery on Friday the 7th, and I agreeditwas OK.Thompson asked to be reinstated but Lynch replied thatReed's note "didn't make any difference" and the suspen-sion would have to stand. Thompson protested: "Well, itlooks like it is pretty hard." To this Lynch responded:"Yes, sir, but our customers are first and we have a policythat has to be carried out."15 Thompson, Parker, andPrior then left. Thompson returned to work at the end ofhis suspension on Monday, October 24, and has been em-ployed there continuously since then.D. Contentions of the PartiesThe General Counsel, in his brief, contends that "thereason given by Respondent for the suspension is purelypretextual, . . . the true reason was Thompson's unionsupport and participation in the strike and picketing ofRespondent." In support of this contention, the GeneralCounsel urges that "it was common practice for driversto leave by 2:00 p.m., and that Thompson had never beenreprimanded for leaving too early." In addition, theGeneral Counsel maintains that "there was nothing outof the ordinary in Thompson's handling of either theLonghorn Ballroom or Guthrie's Club." In particular theGeneral Counsel takes the position that Thompson "hadmade arrangements with the Longhorn to make thedelivery on Friday" and so informed Crumpley at 7 a.m.on October 7. With respect to Guthrie's, the GeneralCounsel points out "that although Guthries called in, thecall-in was not in the nature of a complaint, but merely toorder beer," and that "no employee has ever been repri-manded or disciplined as a result of a call-in coming inafter he had left work for the day." Further, that in decid-ing to postpone Guthrie's delivery, Thompson acted "inaccordance with long established prior practice" knownto and condoned by the Respondent.The Respondent states, in its brief:General Counsel, it is submitted, has not proved anyanti-union animus on the part of Respondent, has notproved that Thompson was discriminated against,and has not proved that the disciplinary action takenby Respondent against Thompson was taken for thepurpose of discouraging union membership or activi-ty.Affirmatively and by way of defense the Respondentmaintains that "Thompson was suspended for missing ascheduled delivery to a customer [Guthrie's] on that day,and for failing to, make a call-in delivery to anothercustomer [Long Horn]." There is apparently no conten-tion by the Respondent that Thompson went home at tooearly an hour. Nor does the Respondent appear to urgethat Thompson was at fault merely because a call-in wasreceived after he had left work for the day. The Respond-ent's position, simply stated, is that Thompson violateditsrules or policy by checking out and leaving beforecompleting his allotted task. The Respondent also de-fends on the ground that three other route salesmen whocommitted comparable offenses were punished just asseverely as, or more severely than, Thompson.E.ConclusionsCrumpleytestified on direct examination:Q.DidMr.Thompson'ssuspensionhaveanythingto dowith his participation in the strike?A.No, sir.Q. (By Mr.Lyne)Was the suspension done forany purpose having to do with discouraging his par-ticipation in any union activities?A.No, sir.As the sole issue herein is the Respondent's motive fordiscipliningThompson,and as it was Crumpley whomade the decision to take the disciplinary action inquestion,the above-quoted answers go to the very heartof this case.If credited,they furnish a complete defense.Let us therefore analyze them carefully.1.In order to prove the Respondent's union animus,the General Counsel asks that I take official notice ofCases 16-CA-2618 and 16-CA-2639, et al., both involv-ing the Respondent herein InCase 16-CA-2618 theBoard found, on a stipulated record (160 NLRB 113),that the Respondent violated Section 8(a)(5) of the Act byrefusing, at all times since March 14, 1966, to recognizethe Union. The case is now pending before the UnitedStatesCourt of Appeals for the Fifth Circuit on theRespondent's petition to review and set aside the Board'sorder.Inote that the Board found that the Respondent,in refusing to recognize the Union,based its refusal on itsdesire"to obtain judicial review of the Board's decisionoverruling the [Respondent's] objections to the electionand certifying the Union."In the light of the fact that theRespondent was there pursuing the only road open to itto test the certification'svalidity,while I take officialnotice of the Board's Decision in Case 16-CA 2618, Ifind therein no persuasive evidence of the Respondent'shostility to theUnion.Let us turn then to Case16-CA-2639,et al., in which Trial Examiner RobertCohnfound that the Respondent violated Section 8(a)(3)of the Act on March 28, 1966,by changing the terms ofemployment of one of its drivers because he participatedin the strike of March 1966.However,Trial Examiner14The findings regarding this conversation are based on Crumpley'stestimony, corroborated in part by that of Thompson15The findingsregarding this conversationare based on a synthesis ofthe testimony of Lynch and Thompson Neither Parker nor Prior testified S.H. LYNCH CO., INC.Cohn found therein that the Respondent's conduct was"not prompted by discriminatory reasons"but becausethe Respondent"desired to please its customer." Thisdecision therefore lends no support to the General Coun-sel'sassertion of union animus.Moreover,TrialEx-aminer Cohn's decision in Case16-CA-2639,et al., isnow pending before the Board on exceptions;until theBoard has ruled thereon I decline to take official notice ofthe facts found therein.Iconclude that neither the recordbeforeme nor the records in the cases cited by theGeneralCounsel establish the Respondent'sunionanimus.2.Although the General Counsel in his briefrefers to Thompson as "an active member of the Union,"there is no showing that he was more active than any ofthe other 33 employees who participated in the strike.The record falls short of demonstrating that he was aleader of the union movement,or otherwise outstandingin any concerted activities,so as to mark him as a logicaltarget for the Respondent'salleged(but not proven)hostility to the Union.It is difficult to understand why theRespondent(even if strongly antiunion)would reachdown and take .revenge upon Thompson rather than uponany other striker.3.The timing of the discipline-more than 6 monthsafter the strike's end-is significant.Iam not convincedthat the Respondent lay in wait all this time,seeking apretext to punish a striker. The record does not lend itselfto an assumption that the resentment,if any,felt by theRespondent was that deeply seated.It is just as logical toassume that scars originally caused by the strike,if in factthere were any, had been healed by the lapse of time.4.Neither the strike nor the Union was mentioned byCrumpley to Thompson,or to any other person, in con-nection with Thompson's suspension.5.The decision to discipline Thompson was not madein a precipitate manner.On the contrary,itwas reachedonly after a thorough investigation and time to considerall significant factors.This does not bespeak a pretext.6.The General Counsel has not shown disparatetreatment.There is no reason to believe,on the record be-fore me, that any other route salesman(even if he were501antiunion)would havebeen,or was inthe past, treatedless severelyunder similar circumstances.For the foregoingreasonsIam convinced, and find,that the General Counsel has failed to establish facts fromwhich can reasonably be inferred any connectionbetween Thompson's union activities and his discipline.In short, noprima faciecase has been shown thatThompson was discriminated against because of his pro-tected participation in the strike.In thisposture of thecase, I need not and do not determine whether, as theRespondentapparentlycontends,Thompsonwassuspended for good cause. Once it has been found thatthe General Counsel has failed to prove discrimination,"the matter of employee discipline is left to the discretionofmanagement and is not a proper concern of theBoard."16Upon the basis of the above findings of fact, and uponthe entire recordin this case, I make the following:CONCLUSIONS OF LAW1.S.H. Lynch and Company, Inc., is,and at allmaterial times has been,an employer within the meaningof Section2(2) of the Actand is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.InternationalUnion of United Brewery,Flour,Cereal,Soft Drink and Distillery Workers of America,AFL-CIO,is, and at all material times has been,a labororganization within the meaning of Section 2(5) of theAct.3.The General Counsel has failed to establish by afair preponderance of the evidence that the Respondentdiscriminated against Harold W. Thompson within themeaning of Section 8(a)(1) or(3) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclu-sions of law, and on the entire record in this case, Irecommend that the complaint herein be dismissed in itsentirety.18N.L.R.B. v. Ogle Protection Service, Inc., et al.,375 F.2d 497 (C.A.6).